DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. US Patent Application Publication No. 2013/0318132 (herein after referred to as Basu) in view of Rahman et al. US Patent Application Publication No. 2015/0363113 (herein after referred to as Rahman).
Regarding claim 1, Basu describes a method of controlling an arena-based memory management system (A pool-based heap is a collection of pools, where each pool is used to store objects within the same generation.  A pool is allocated when needed.  As a pool is allocated, it is linked to other pools resulting in a sequence of pools forming a heap (page 1, paragraph [0018]).  The memory manager 114 controls the allocation of memory for each managed application 104… In addition, the memory manager 114 performs garbage collection to reclaim unused memory space (page 2, paragraph [0030])), the method comprising: in response to a call to reclaim memory storing a plurality of objects allocated in an arena (In addition, the memory manager 114 performs garbage collection to reclaim unused memory space (page 2, paragraph [0030])), collecting an object of the plurality of objects not in use in the arena (A generational garbage collector performs a sequence of phases that may include a mark phase, a sweep phase, a compaction phase, and a promotion phase… Next, in a sweep phase, the generational garbage collector reclaims the unmarked objects by placing the unused memory space into a free memory pool (page 2, paragraph [0021])); and copying a live object of the plurality of objects from the arena to a heap (The promotion phase advances the objects that survive a garbage collection to an older generation… (page 2, paragraph [0022]).  A pool not meeting the threshold number of live objects may have its objects copied out of the generation N pool and into a generation N+1 pool (page 5, paragraph [0069])).  While Basu discloses memory allocation (A pool-based heap is a collection of pools, where each pool is used to store objects within the same generation.  A pool is allocated when needed.  As a pool is allocated, it is linked to other pools resulting in a sequence of pools forming a heap (page 1, paragraph [0018])), it does not specifically describe allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects.  
Rahman describes a system and method for tracking memory usage.  Specifically, it is disclosed that the MM may be a region-based memory manager or other memory manager that is capable of handling allocation and deallocation requests (page 10, paragraph [0110]).  Furthermore, Rahman discloses that since all of the chunks on a particular region of memory are being freed, and since the mapping elements, e.g., shared headers are specific to the particular memory region, generation, and account and/or sub-account, the full balance of the mapping element can be deducted from the memory balance of the account and/or sub-account that was identified (page 15, paragraph [0147]).  This is believed to clearly suggest that the region [arena] may include a plurality of chunks [segments], all of which are memory structures for holding data objects.  Storage of data is management of said stored data.

Regarding claim 2, Basu in view of Rahman describe the method of claim 1 (see above) comprising disposing the arena in response to the call (…the generational garbage collector 116 traverses each pool in generation N (block 368).  If all objects in the pool are ‘dead’ (block 370—yes), then the memory space of the pool may be reclaimed (block 372) (Basu, page 6, paragraph [0070])).
Regarding claim 3, Basu in view of Rahman describe the method of claim 1 (see above) wherein the heap is served by a garbage collection (Various embodiments pertain to a generational garbage collection technology that utilizes a pool-based heap (Basu, page 1, paragraph [0018])).
Regarding claim 4, Basu in view of Rahman describe the method of claim 3 (see above) wherein the garbage collection is a generational garbage collection (Various embodiments pertain to a generational garbage collection technology that utilizes a pool-based heap (Basu, page 1, paragraph [0018])).
Regarding claim 5, Basu in view of Rahman describe the method of claim 1 (see above) wherein the call to reclaim memory includes a dispose method (…the generational garbage collector 116 traverses each pool in generation N (block 368).  If all objects in the pool are ‘dead’ (block 370—yes), then the memory space of the pool may be reclaimed (block 372) (Basu, page 6, paragraph [0070])).
Regarding claim 6, Basu in view of Rahman describe the method of claim 1 (see above) wherein the call to reclaim memory includes reclaiming the arena (…the generational garbage collector 116 traverses each pool in generation N (block 368).  If all objects in the pool are ‘dead’ (block 370—yes), then the memory space of the pool may be reclaimed (block 372) (Basu, page 6, paragraph [0070])).
Regarding claim 7, Basu in view of Rahman describe the method of claim 6 (see above) wherein the call to reclaim memory further includes a garbage collection (…the generational garbage collector 116 traverses each pool in generation N (block 368).  If all objects in the pool are ‘dead’ (block 370—yes), then the memory space of the pool may be reclaimed (block 372) (Basu, page 6, paragraph [0070])).
Regarding claim 8, Basu in view of Rahman describe the method of claim 1 (see above) wherein the copying a live object further includes copying objects referenced from the live object (When a path exists, the generational garbage collector 116 marks the object as being live (page 4, paragraph [0047]).  The promotion phase advances the objects that survive a garbage collection to an older generation… (Basu, page 2, paragraph [0022]).  A pool not meeting the threshold number of live objects may have its objects copied out of the generation N pool and into a generation N+1 pool (Basu, page 5, paragraph [0069])).
Regarding claim 9, Basu in view of Rahman describe the method of claim 1 comprising using reference counting if the arena is being used for allocation (A write barrier 118 program may be used to track these memory writes (block 306).  In particular, the write barrier program updates the card table with those memory locations associated with an older generation object having been modified with a reference to a younger generation object (block 306) (Basu, page 4, paragraph [0054])).
Regarding claim 10, Basu in view of Rahman describe the method of claim 1 wherein the plurality of objects point to objects in the heap (Various embodiments pertain to a generational garbage collection technology that utilizes a pool-based heap (Basu, page 1, paragraph [0018])).
Regarding claim 11, Basu describes an arena-based memory management system (A pool-based heap is a collection of pools, where each pool is used to store objects within the same generation.  A pool is allocated when needed.  As a pool is allocated, it is linked to other pools resulting in a sequence of pools forming a heap (page 1, paragraph [0018]).  The memory manager 114 controls the allocation of memory for each managed application 104… In addition, the memory manager 114 performs garbage collection to reclaim unused memory space (page 2, paragraph [0030])), comprising: a memory device to store a set of instructions; and a processor to execute the set of instructions to (…may be a sequence of computer program instructions, that when executed by a processor, causes the processor to perform methods… (page 3, paragraph [0035])): in response to a call to reclaim memory storing a plurality of objects allocated in an arena (In addition, the memory manager 114 performs garbage collection to reclaim unused memory space (page 2, paragraph [0030])), collect an object of the plurality of objects not in use in the arena (A generational garbage collector performs a sequence of phases that may include a mark phase, a sweep phase, a compaction phase, and a promotion phase… Next, in a sweep phase, the generational garbage collector reclaims the unmarked objects by placing the unused memory space into a free memory pool (page 2, paragraph [0021])); and copy a live object of the plurality of objects from the arena to a heap served by a garbage collector (The promotion phase advances the objects that survive a garbage collection to an older generation… (page 2, paragraph [0022]).  A pool not meeting the threshold number of live objects may have its objects copied out of the generation N pool and into a generation N+1 pool (page 5, paragraph [0069])).  While Basu (A pool-based heap is a collection of pools, where each pool is used to store objects within the same generation.  A pool is allocated when needed.  As a pool is allocated, it is linked to other pools resulting in a sequence of pools forming a heap (page 1, paragraph [0018])), it does not specifically describe allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects.
Rahman describes a system and method for tracking memory usage.  Specifically, it is disclosed that the MM may be a region-based memory manager or other memory manager that is capable of handling allocation and deallocation requests (page 10, paragraph [0110]).  Furthermore, Rahman discloses that since all of the chunks on a particular region of memory are being freed, and since the mapping elements, e.g., shared headers are specific to the particular memory region, generation, and account and/or sub-account, the full balance of the mapping element can be deducted from the memory balance of the account and/or sub-account that was identified (page 15, paragraph [0147]).  This is believed to clearly suggest that the region [arena] may include a plurality of chunks [segments], all of which are memory structures for holding data objects.  Storage of data is management of said stored data.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Rahman teachings in the Basu system. Skilled artisan would have been motivated to incorporate the method of using a region-based memory 
Regarding claim 12, Basu in view of Rahman describe the system of claim 11 (see above) wherein the garbage collector is a generational garbage collector (Various embodiments pertain to a generational garbage collection technology that utilizes a pool-based heap (Basu, page 1, paragraph [0018])).
Regarding claim 13, Basu in view of Rahman describe the system of claim 11 (see above) wherein objects in the heap having pointers to the object not in use in the arena are collected in the response to the call to reclaim memory (…the generational garbage collector 116 traverses each pool in generation N (block 368).  If all objects in the pool are ‘dead’ (block 370—yes), then the memory space of the pool may be reclaimed (block 372) (Basu, page 6, paragraph [0070])).
Regarding claim 14, Basu describes the system of claim 11 (see above) wherein the response to a call to reclaim memory includes a garbage collection (…the generational garbage collector 116 traverses each pool in generation N (block 368).  If all objects in the pool are ‘dead’ (block 370—yes), then the memory space of the pool may be reclaimed (block 372) (Basu, page 6, paragraph [0070])).
Regarding claim 17, Basu describes a computer readable device to store computer readable instructions to control a processor to control an arena-based memory, the instructions comprising (page 6, paragraph [0083]) (A pool-based heap is a collection of pools, where each pool is used to store objects within the same generation.  A pool is allocated when needed.  As a pool is allocated, it is linked to other pools resulting in a sequence of pools forming a heap (page 1, paragraph [0018]).  The memory manager 114 controls the allocation of memory for each managed application 104… In addition, the memory manager 114 performs garbage collection to reclaim unused memory space (page 2, paragraph [0030])): in response to a call to reclaim memory storing a plurality of objects allocated in an arena (In addition, the memory manager 114 performs garbage collection to reclaim unused memory space (page 2, paragraph [0030])), collect an object of the plurality of objects not in use in the arena (A generational garbage collector performs a sequence of phases that may include a mark phase, a sweep phase, a compaction phase, and a promotion phase… Next, in a sweep phase, the generational garbage collector reclaims the unmarked objects by placing the unused memory space into a free memory pool (page 2, paragraph [0021])); and copy a live object of the plurality of objects from the arena to a heap served by a garbage collection (The promotion phase advances the objects that survive a garbage collection to an older generation… (page 2, paragraph [0022]).  A pool not meeting the threshold number of live objects may have its objects copied out of the generation N pool and into a generation N+1 pool (page 5, paragraph [0069])).  While Basu discloses memory allocation (A pool-based heap is a collection of pools, where each pool is used to store objects within the same generation.  A pool is allocated when needed.  As a pool is allocated, it is linked to other pools resulting in a sequence of pools forming a heap (page 1, paragraph [0018])), it does not specifically describe allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects.
Rahman describes a system and method for tracking memory usage.  Specifically, it is disclosed that the MM may be a region-based memory manager or other memory manager that is capable of handling allocation and deallocation requests (page 10, paragraph [0110]).  Furthermore, Rahman discloses that since all of the chunks on a particular region of memory are being freed, and since the mapping elements, e.g., shared headers are specific to the particular memory region, generation, and account and/or sub-account, the full balance of the mapping element can be deducted from the memory balance of the account and/or sub-account that was identified (page 15, paragraph [0147]).  This is believed to clearly suggest that the region [arena] may include a plurality of chunks [segments], all of which are memory structures for holding data objects.  Storage of data is management of said stored data.

Regarding claim 18, Basu in view of Rahman describe the computer readable device of claim 17 (see above) comprising instructions for a dispose method to reclaim memory (…the generational garbage collector 116 traverses each pool in generation N (block 368).  If all objects in the pool are ‘dead’ (block 370—yes), then the memory space of the pool may be reclaimed (block 372) (Basu, page 6, paragraph [0070])).
Regarding claim 19, Basu in view of Rahman describe the computer readable device of claim 17 (see above) comprising instructions for an activate method to allocate in the arena (The memory manager 114 controls the allocation of memory for each managed application 104… In addition, the memory manager 114 performs garbage collection to reclaim unused memory space (Basu, page 2, paragraph [0030])).
Regarding claim 20, Basu in view of Rahman describe the computer readable device of claim 17 (see above) wherein the instructions to collect the object not in use in the arena includes instruction to perform a cleanup task (In addition, the memory manager 114 performs garbage collection to reclaim unused memory space (Basu, page 2, paragraph [0030])).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Rahman, further in view of “A Generational Mostly-concurrent Garbage Collector” by Printezis and Detlefs (herein after referred to as NPL1).
Regarding claim 15, Basu in view of Rahman describe the system of claim 11 (see above).  Basu does not explicitly describe wherein multiple threads allocate in the arena.
NPL1 describes a generational garbage collection system.  It specifically discloses that since the Java language is multi-threaded, the root set may include the registers and stack frames of many threads.  In the disclosed generational system, objects in generations other than the one being collected are also considered roots (page marked 147, left column, 1st paragraph).  Clearly it would be desirable to operate in a multi-threaded environment since it is a known type of environment in modern computer systems.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Basu system. Skilled artisan would have been motivated to incorporate the method of operating generational garbage collection in a multi-threaded environment as taught by NPL1 in the Basu system 
Regarding claim 16, Basu in view of Rahman and NPL1 describe the system of claim 15 (see above) wherein each thread includes a stack of allocators (thread stack (NPL1, page marked 144, right column, 5th paragraph).
Response to Arguments
Applicant argues, with respect to the amended claims, that the prior art does not teach or make obvious that the memory including the arena and a segment for collected managed objects.  Examiner has pointed to additional citations of Rahman, which are believed to suggest the amended limitations.  Applicant specifically alleges that Raham does not include garbage collected arenas side-by-side with collected segments in the manner defined.  Examiner explains that this characterization is much more specific than the presented limitations in the claims.  As explained above, Examiner believes that regions including chunks, which are known to be data structures for storing data objects, is believed to obviously anticipate the memory including arenas and segments as claimed.  
Applicant argues, with respect to the remaining claims, that they depend from the amended claims and are therefore allowable for the same reasons argued above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
April 10, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136